1
      SUSANA ALCALA WOOD, City Attorney (SBN 156366)
2     KATHLEEN T. ROGAN, Senior Deputy City Attorney (SBN 186055)
      KRogan@cityofsacramento.org
3     CITY OF SACRAMENTO
      915 I Street, Room 4010
4     Sacramento, CA 95814-2608
      Telephone: (916) 808-5346
5     Facsimile: (916) 808-7455
6     Attorneys for the CITY OF SACRAMENTO
7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
       BYRON H. LEVY,                                        Case No.: 2:18-cv-02387-TLN-DB
12
                         Plaintiff,                          STIPULATION TO CONTINUE
13                                                           DISCOVERY CUT-OFF AND
                                                             EXPERT DISCLOSURE DATES;
14          vs.                                              ORDER
15     CITY OF SACRAMENTO,
16
                         Defendant.
17

18          Pursuant to Rule 16, a party may seek to modify a scheduling order, including

19    modification of a discovery cut-off date “for good cause and with the judge’s consent.” (Fed.

20    R. Civ. P. 16(b)(4).) “good cause” exists when a scheduling deadline “cannot reasonably be

21    met despite the diligence of the party seeking the extension.” (Schaffner v. Crown Equipment

22    Corporation, 2011 WL 6303408 at *2 (N.D. Cal. Dec. 16, 2011) (citing Johnson v. Mammoth

23    Recreation, Inc., 975 F 2d. 604, 609 (9th Cir. 1992). A party may establish good cause by

24    showing

25    ///
26    ///
27    ///

28    ///
            (1) that [he or she] was diligent in assisting the court in creating a workable Rule
                                                       1
     STIPULATION TO CONTINUE DISCOVERY CUT-OFF AND EXPERT DISCLOSURE DATES; ORDER
1              16 order; 2) that [his or her] noncompliance with a Rule 16 deadline occurred
2              or will occur, notwithstanding [his or her] diligent efforts to comply, because
               of the development of matters which could not have been reasonably foreseen
3              or anticipated at the time of the Rule 16 scheduling conference; and 3) that
               [he or she] was diligent in seeking amendment of the Rule 16 order once it
4              became apparent that he or she could not comply with the order.
5
      (Hood v. Hartford Life & Accident Ins. Co., 567 F. Supp. 2d 1221, 1224 (E.D. Cal. 2008.)
6
            The deadline to complete all non-expert discovery was June 2, 2019.
7
            The deadline to disclose experts was August 1, 2019.
8
            The deadline to file dispositive motions is November 27, 2019.
9
            Due to a variety of reasons including illness, leaves of absence, and other trial work, these
10
      deadlines have passed before the parties were able to complete discovery or secure experts.
11
      Consequently, the parties are not in a position to file dispositive or partially dispositive
12
      motions. The parties have spoken and agree that extending the deadlines for discovery and
13
      dispositive motions allows them to finish evaluating their case and to potentially limit the
14
      issues for trial which would shorten the impact on the court’s calendar.
15
            The City filed its answer in this case on October 14, 2018; the case has not been pending
16
      one year. There is no trial date. Therefore, the parties have stipulated and respectfully request
17
      the court’s consideration of the following modifications to the Rule 16 Scheduling order:
18
            1. Non-expert discovery to close March 1, 2020.
19
            2. Expert disclosure to occur April 1, 2020
20
            Supplemental disclosure 30 day later.
21
            3. Dispositive motions filed August 28, 2020 (180 days after close of discovery)
22
      ///
23
      ///
24
      ///
25
      ///
26
      ///
27
      ///
28
            So Stipulated.
                                                       2
     STIPULATION TO CONTINUE DISCOVERY CUT-OFF AND EXPERT DISCLOSURE DATES; ORDER
1

2     DATED: September 26, 2019                       SUSANA ALCALA WOOD,
                                                      City Attorney
3

4

5                                              By:    /s/ Kathleen T. Rogan
                                                      KATHLEEN T. ROGAN
6                                                     Senior Deputy City Attorney
                                                      Attorneys for the
7                                                     CITY OF SACRAMENTO

8

9

10

11    DATED: September 25, 2019                   LAW OFFICES OF AKUDINOBI & IKONTE
12

13

14                                             By:    /s/ CHIJIOKE IKONTE
                                                      CHIJIOKE IKONTE
15                                                    Attorney for the Plaintiff
                                                      BYRON LEVY
16

17                                               ORDER
18        The court finds sufficient good cause to continue the discovery and dispositive motion
19    dates. The Rule 16 scheduling order is amended accordingly: Non-expert discovery shall
20    close March 1, 2020. Expert disclosure will occur on April 1, 2020 with supplemental
21    disclosure 30 day later. Dispositive motions or partial dispositive motions shall be filed
22    August 28, 2020 (180 days after close of discovery).
23

24    Dated: September 30, 2019

25

26                                                              Troy L. Nunley
                                                                United States District Judge
27

28

                                                     3
     STIPULATION TO CONTINUE DISCOVERY CUT-OFF AND EXPERT DISCLOSURE DATES; ORDER
